Fourth Court of Appeals
                            San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00323-CR

                              Audrey MCKNIGHT,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 379th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2011CR2621
                    Honorable Ron Rangel, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED September 18, 2013.


                                         _________________________________
                                         Catherine Stone, Chief Justice